Citation Nr: 1526640	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims are now properly before the RO in Montgomery, Alabama.

This appeal was previously before the Board in October 2010, August 2011, and April 2014.  The Board remanded the claims so that treatment records could be requested, the Veteran could be scheduled for a Board hearing, and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a videoconference hearing in June 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this matter must again be remanded, as the June 2014 VA examiner's opinion is inadequate,  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007),  and not in compliance with the Board's April 2014 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The examiner concluded that she "was unable to render a medical opinion," but then states that she considers the Veteran's lattice retinal degeneration to be a congenital disease.  The examiner then concludes that she is unable to determine whether the Veteran's lattice retinal degeneration clearly and unmistakably preexisted service.  However, the examiner goes on to state that she is unable to determine if it is a congenital disease, congenital defect, or congenital.  The examiner did not explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  As a result, a clarifying opinion addressing and elaborating on this complex medical issue is necessary.

In addition, the examiner concluded that the Veteran's "cataracts were not congenital in nature and less likely as not due to service."  However, the examiner provided no rationale supporting this conclusion.  As a result, this opinion is inadequate.  A new VA medical opinion is necessary in order to adequately address the etiology of the Veteran's cataracts.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2014 VA examiner, or if that examiner is not available, to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner whether a new examination is necessary or whether an addendum opinion is adequate.

After reviewing all available records, the examiner should provide the following:

a) Provide a diagnosis of each current eye disability. 

b) Provide an opinion as to whether the Veteran's reported eye symptoms are indicative of a congenital defect, or in the alternative a congenital disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.   In contrast, a "disease" is capable of improvement or deterioration.

c) For each congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

d) In contrast, for each congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.

e) For all diagnosed eye conditions which are not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) the eye disorder is due to service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The examiner should reconcile any opinion with conflicting medical evidence, to include any former VA examinations.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




